Citation Nr: 0408612	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a cerebrovascular accident with residual paralysis 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with residual paralysis of the right lower 
extremity.  In connection therewith, the veteran in April 
2003 requested that he be afforded a hearing before RO 
personnel.  Such a proceeding was thereafter scheduled to 
occur in July 2003, but prior to its occurrence, the veteran 
withdrew his request for a hearing.  No other hearing request 
remains pending at this time.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.


REMAND

It is veteran's contention that he suffered a cerebrovascular 
accident and residual paralysis as a result of a November 
2001 VA surgery, namely a left carotid endarterectomy.  He 
takes issue with the statement offered by the attending VA 
surgeon, from whom the RO sought an expert medical opinion, 
that his cerebral vascular accident is a recognized 
complication of a left carotid endarterectomy.  

The record includes a copy of a VA hospital discharge summary 
for the period from November 13, 2001, to November 30, 2001, 
during which the surgery was undertaken, as well as the 
surgery report.  No other records pertaining to that period 
of hospitalization are currently contained within the 
veteran's claims folder and further efforts are needed to 
obtain a complete set of all clinical records regarding that 
period of care, including but not limited to the record 
regarding the veteran's informed consent to the surgery.  As 
such, remand to the RO is required.  

In addition, full compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), appears to be lacking on the basis that he has 
not been advised of what evidence he must obtain and what 
evidence VA is required to obtain on his behalf.  It is 
likewise noted that the RO in its statement of the case of 
December 2002 cites to a regulation as dispositive of the 
veteran's claim (i.e., 38 C.F.R. § 3.361), but that 
regulation is not part of the current edition of the Code of 
Federal Regulations.  

In November 2000, the President of the United States signed 
into law the VCAA, and, among other things, this law 
redefined and expanded the obligations of VA with respect to 
its duties to assist and notify claimants.  As well, 
pertinent changes to the Code of Federal Regulations were 
made in response to the VCAA, including those to 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003), and both the statutory and 
regulatory changes have been subject to interpretations by 
various Federal courts.  See Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Corrective actions are thus in order.  

Finally, the Board finds that there is a fundamental conflict 
of interest in securing a medical opinion as to whether any 
VA actions were negligent from the VA surgeon who performed 
very surgery in question.  At a minimum, there is an 
appearance of impropriety that should be avoided.  
Accordingly, a new opinion is in order.

Therefore, this matter is REMANDED to the RO for the 
following actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence is needed to substantiate his 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a 
cerebrovascular accident with residual 
right lower extremity paralysis, to 
include a copy of 38 U.S.C.A. § 1151 
(West 2002) and 38 C.F.R. § 3.358 (2003).  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO must also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether the veteran has been prejudiced 
by the VA's issuance of VCAA notice 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation.

2.  The RO must obtain for inclusion in 
the claims folder a complete set of 
clinical records pertaining to the 
veteran's period of hospitalization at 
the VA Medical Center in Asheville, North 
Carolina, from November 13, to November 
30, 2001.  Included therein must be VA 
Form 10-1086 or its equivalent as to the 
veteran's informed consent to the left 
carotid endarterectomy.  Efforts to 
obtain these Federal records must 
continue until they are either obtained, 
or until the RO concludes in writing that 
such records do not exist and that 
continued efforts to obtain them would be 
futile.  
3.  The RO must obtain for inclusion in 
the claims folder all VA and non-VA 
records of medical treatment regarding 
the veteran's cerebral vascular accident 
and residual paralysis, which were 
compiled subsequent to the November 2001 
surgery.
4.  After completion of the foregoing the 
RO should forward the claims file to a 
board certified VA vascular specialist 
who has not treated the veteran, and who 
is not affiliated with VA Medical Center, 
Ashville, North Carolina.  Following the 
specialist's review of all of the 
evidence of record, he/she should opine 
whether it is at least as likely as not 
that the veteran's cerebrovascular 
accident was due to an event that was not 
reasonably foreseeable.  The examiner 
must also opine whether it is at least as 
likely as not that the cerebrovascular 
accident is a result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or other fault on the part 
of VA.  A complete rationale must be 
offered for all opinions proffered.
5.  Lastly, the RO must readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a cerebrovascular accident with residual 
paralysis of the right lower extremity, 
based all of the evidence of record and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




